DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-10, 22-26, 28, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.  In the Applicant’s response to the restriction, the Applicant left out claims 24-25 which are being withdrawn due to their dependence on Claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the hydraulic positioning actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the unlocking actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29, uses the term “preferably” which is indefinite as it is not clear if the language after the term is required or not.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3, 11-21, 27, and 29-32 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4, 6, 8, 9, 15-24, and 28 of prior U.S. Patent No. 9821905. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 20, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (WO 2011/023505).
For Claim 1, figures 9-10 of Wilson ‘505 disclose a drive system for rotating a wheel (103) of an aircraft landing gear, the drive system including a motor (108) operable to rotate a drive pinion (123), and a driven gear (107b) adapted to be mounted to the wheel (103), wherein the drive system has a first configuration in which the drive pinion is capable of meshing with the driven gear to permit the motor to drive the driven gear and a second configuration in which the drive pinion is not capable of meshing with the driven gear, and the drive system further comprises a linear positioning actuator (109) for moving the drive pinion relative to the driven gear, wherein the positioning actuator has a first end and a second end, the first end having a pivotal connection with a pivot axis spaced at a fixed distance from an axis of rotation of 
For Claim 2, figures 9-10 of Wilson ‘505 disclose that the positioning actuator (109) includes a hydraulic cylinder (114). 
For Claim 20, figures 9-10 of Wilson ‘505 disclose that the positioning actuator is back-driveable. 
For Claim 27, figures 9-10 of Wilson ‘505 disclose that the wheel is driveable for taxiing. 
For Claim 29, figures 9-10 of Wilson ‘505 disclose that the driven gear is adapted to be mounted to a hub of the wheel. 
For Claim 30, figures 9-10 of Wilson ‘505 disclose an aircraft landing gear having a drive system.
For Claim 32, figures 9-10 of Wilson ‘505 disclose the drive system is supported by a bracket which is rigidly connected to an axle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2011/023505).
For Claim 3, while Wilson ‘505 is silent about the hydraulic cylinder being dual acting. The Examiner takes Official Notice that it is well known to use dual acting cylinders in order to have two control parts for greater control. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wilson ‘505 with a dual acting hydraulic cylinder in order to have greater control.
For Claim 21, while Wilson ’05 is silent about a biasing element for biasing the drive system to the second configuration, the Examiner take Official Notice that it is well known to have a biasing element in order to provide a passive system that automatically attempts to disengage the system so that it is not accidentally engaged.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wilson ‘505 with a biasing system in order to make sure that the drive system does not automatically engage the wheel.

Claims 11-16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2011/023505) as applied to claim 1 above, and further in view of Chilson (US Patent #3762670).
For Claims 11-14, 16, and 31, while Wilson ‘505 is silent about a locking device, figure 11 of Chilson ‘670 teaches a locking actuator in the form of a hydraulic cylinder (408) arranged to release a locking device in the form of a mechanical locking lever (404) external to the positioning actuator for locking the drive system in the second configuration. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wilson '505 with the locking mechanism of Chillson '670 in order to be able to lock the drive system in place so that it will not move and remain in contact to drive the wheel. 
For Claim 15, while Wilson ‘505 and Chillson ‘670 are silent about a common hydraulic supply. The Examiner takes Official Notice that it is well known to have a common hydraulic source in order to reduce the weight of the system. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wilson ‘505 and Chillson ‘670 with a common hydraulic source in order to reduce the amount of hydraulic parts which would reduce the weight of the system.

Allowable Subject Matter
Claims 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/2/2022